DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for dividing the at least partially condensed flow” in lines 21-22 of claim 24, where “means” is the place holder, combined with the functional language “for dividing the at least partially condensed flow”. Applicant’s disclosure is not clear what structure should be interpreted as the means, and therefore invokes the limitation to be rejected under 35 U.S.C. 112(a) and 112(b)
“means for sending the first portion to the top of the first column” in line 23 of claim 24, where “means” is the place holder, combined with the functional language “for sending the first portion to the top of the first column”, not modified by structure.  Applicant’s disclosure is not clear what structure should be interpreted as the means, and therefore invokes the limitation to be rejected under 35 U.S.C. 112(a) and 112(b).
“means for sending the second portion to the top condenser” in line 24 of claim 24, where “means” is the place holder, combined with the functional language “for sending the second portion to the top condenser”, not modified by structure.  Applicant’s disclosure is not clear what structure should be interpreted as the means, and therefore invokes the limitation to be rejected under 35 U.S.C. 112(a) and 112(b).
“means for sending the auxiliary flow to the turbine” in line 27 of claim 24, where “means” is the place holder, combined with the functional language “for sending the auxiliary flow to the turbine”, not modified by structure.  Applicant’s disclosure is not clear what structure should be interpreted as the means, and therefore invokes the limitation to be rejected under 35 U.S.C. 112(a) and 112(b)
“means for sending the at least partially liquefied flow to the top of the first column” in line 29 of claim 24, where “means” is the place holder, combined with the functional language “for sending the at least partially liquefied flow to the top of the first column”, not modified by structure.  Applicant’s disclosure is not clear what structure should be interpreted as the means, and therefore invokes the limitation to be rejected under 35 U.S.C. 112(a) and 112(b).
“means for sending the flow enriched in nitrogen to the heat exchanger” in claim 25, where “means” is the place holder, combined with the functional language “for sending the flow enriched in nitrogen to the heat exchanger”, not modified by structure.  Applicant’s disclosure is not clear what structure should be interpreted as the means, and therefore invokes the limitation to be rejected under 35 U.S.C. 112(a) and 112(b).
“means for sending thereto a portion of the compressed flow” in claim 26, where “means” is the place holder, combined with the functional language “for sending thereto a portion of the compressed flow”, not modified by structure.  Applicant’s disclosure is not clear what structure should be interpreted as the means, and therefore invokes the limitation to be rejected under 35 U.S.C. 112(a) and 112(b).
“means for sending a liquid flow rich in argon to the top of the second column” in claim 27, where “means” is the place holder, combined with the functional language “for sending a liquid flow rich in argon to the top of the second column”, not modified by structure.  Applicant’s disclosure is not clear what structure should be interpreted as the means, and therefore invokes the limitation to be rejected under 35 U.S.C. 112(a) and 112(b).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“means for sending the at least partially liquefied flow to the top of the first column comprises a phase separator”, wherein “means” is the place holder coupled with the functional language of “for sending the at least partially liquefied flow to the top of the firs column comprises a phase separator”, modified by the structure of a phase separator.   Therefore, the “means for sending…” will be interpreted as a phase separator.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 25-29 are rejected for at least being dependent on claim 24.

Claim 24 recites the limitation “means for dividing the at least partially condensed flow” in lines 21-22, which invokes 35 U.S.C. 112(f), however Applicant’s disclosure is silent as to what structure is to be interpreted as the means, and therefore the claim lacks written description.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be examined as any structure which can meet the functional limitation of “for dividing the at least partially condensed flow”.

Claim 24 recites the limitation “means for sending the first portion to the top of the first column” in line 23, which invokes 35 U.S.C. 112(f), however Applicant’s disclosure is silent as to what structure is to be interpreted as the means, and therefore the claim lacks written description.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be examined as any structure which can meet the functional limitation of “for sending the first portion to the top of the first column”.

Claim 24 recites the limitation “means for sending the second portion to the top condenser” in line 24, which invokes 35 U.S.C. 112(f), however Applicant’s disclosure is silent as to what structure is to be interpreted as the means, and therefore the claim lacks written description.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be examined as any structure which can meet the functional limitation of “for sending the second portion to the top condenser”.

Claim 24 recites the limitation “means for sending the auxiliary flow to the turbine” in line 27, which invokes 35 U.S.C. 112(f), however Applicant’s disclosure is silent as to what structure is to be interpreted as the means, and therefore the claim lacks written description.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be examined as any structure which can meet the functional limitation of “for sending the auxiliary flow to the turbine”.



Claim 25 recites the limitation “means for sending the flow enriched in nitrogen to the heat exchanger”, which invokes 35 U.S.C. 112(f), however Applicant’s disclosure is silent as to what structure is to be interpreted as the means, and therefore the claim lacks written description.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be examined as any structure which can meet the functional limitation of “for sending the flow enriched in nitrogen to the heat exchanger”.

Claim 26 recites the limitation “means for sending thereto a portion of the compressed flow”, which invokes 35 U.S.C. 112(f), however Applicant’s disclosure is silent as to what structure is to be interpreted as the means, and therefore the claim lacks written description.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be examined as any structure which can meet the functional limitation of “for sending thereto a portion of the compressed flow”.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 16-23 are rejected for being dependent on claim 15 while claims 25-29 are rejected for being dependent on claim 24.

Claim 15 recites the limitations “the bottom of the first column” in line 5, “the top of the first column” in line 7, “the bottom of the second column” in line 9 and “the top of the second column” in line 10, which each lack antecedent basis and are unclear for being which bottom and top Applicant is referencing.  For purposes of examination, the 

Claim 24 recites the limitation “a first pipe configured to send compressed, purified and cooled air to an intermediate point of the first column”, in line 8, which is indefinite for being unclear if there are three separate flows able to flow through the first pipe or if there is just one flow which is compressed, purified, cooled air.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be examined as “a first pipe configured to send air which has been compressed, then purified, and then cooled, to an intermediate point of the first column”

Claim 24 recites the limitation “the bottom of the first column” in line 10 and “the top of the first column” in lines 12-13, “the bottom of the second column” in line 15 and “the top of the second column“ in lines 16-17, which each lack antecedent basis and are unclear for being which bottom and top Applicant is referencing.  For purposes of examination, the limitations will respectively be examined as “a bottom of the first column”, “a top of the first column”, “a bottom of the second column” and “a top of the second column”, respectively.

Claim 24 recites the limitation “means for dividing the at least partially condensed flow” in lines 21-22, which invokes 35 U.S.C. 112(f), however Applicant’s disclosure is silent as to what structure is to be interpreted as the means, therefore the limitation is 

Claim 24 recites the limitation “means for sending the first portion to the top of the first column” in line 23, which invokes 35 U.S.C. 112(f), however Applicant’s disclosure is silent as to what structure is to be interpreted as the means, therefore the limitation is indefinite.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be examined as any structure which can meet the functional limitation of “for sending the first portion to the top of the first column”.

Claim 24 recites the limitation “means for sending the second portion to the top condenser” in line 24, which invokes 35 U.S.C. 112(f), however Applicant’s disclosure is silent as to what structure is to be interpreted as the means, therefore the limitation is indefinite.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be examined as any structure which can meet the functional limitation of “for sending the second portion to the top condenser”.

Claim 24 recites the limitation “means for sending the auxiliary flow to the turbine” in line 27, which invokes 35 U.S.C. 112(f), however Applicant’s disclosure is silent as to what structure is to be interpreted as the means, therefore the limitation is indefinite.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be 

Claim 24 recites the limitation “means for sending the at least partially liquefied flow to the top of the first column” in line 29, which invokes 35 U.S.C. 112(f), however Applicant’s disclosure is silent as to what structure is to be interpreted as the means, therefore the limitation is indefinite.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be examined as any structure which can meet the functional limitation of “for sending the at least partially liquefied flow to the top of the first column”.

Claim 25 recites the limitation “means for sending the flow enriched in nitrogen to the heat exchanger”, which invokes 35 U.S.C. 112(f), however Applicant’s disclosure is silent as to what structure is to be interpreted as the means, therefore the limitation is indefinite.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be examined as any structure which can meet the functional limitation of “for sending the flow enriched in nitrogen to the heat exchanger”.

Claim 26 recites the limitation “means for sending thereto a portion of the compressed flow”, which invokes 35 U.S.C. 112(f), however Applicant’s disclosure is silent as to what structure is to be interpreted as the means, therefore the limitation is indefinite.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation 

Claim 27 recites the limitation “means for sending a liquid flow rich in argon to the top of the second column”, which invokes 35 U.S.C. 112(f), however Applicant’s disclosure is silent as to what structure is to be interpreted as the means, therefore the limitation is indefinite.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be examined as any structure which can meet the functional limitation of 
“means for sending a liquid flow rich in argon to the top of the second column”.

Allowable Subject Matter
Claims 15 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either alone or in combination does not teach the method according to claim 15, comprising “e) expanding the auxiliary flow in a turbine wherein the auxiliary flow is at least partially liquefied and then sent to the top of the first column.”; the prior art of record either alone or in combination does not teach the apparatus for separating air by cryogenic distillation in a column system, according to claim 24, further comprising “means for sending the auxiliary flow to the turbine where the auxiliary flow is at least partially liquefied; and means for sending the at least .

Layland (US 4,883,516) teaches a method (using Fig. 1) for separating air by cryogenic distillation in a column system (Fig. 1) comprising a first column (18) operating at a first pressure (inherent first pressure of column 18) and a second column (62) operating at a second pressure (inherent second pressure of column 62), wherein: 
(a) sending compressed, purified and cooled air (air compressed by compressor 2; see column 2, lines 43-45, “Referring to FIG. 1, air flows into a compressor 2) to an intermediate point (point at 20) of the first column, drawing off a liquid enriched in oxygen (liquid oxygen “LO” in line 42) from the bottom of the first column and drawing off a flow enriched in nitrogen (nitrogen leaving through line 26) from the top of the first column; 
(b) sending a flow enriched in argon oxygen (argon rich oxygen gas withdrawn at 28; see column 6, lines 46-50, “The feed for the column 62 is provided by withdrawing the argon-enriched oxygen stream from the column 18 through the outlet 28”) from an intermediate point (where line 28 leaves column 18) of the first column to a bottom (wherein 78 is connected to second column 62) of the second column and drawing off a flow rich in argon (flow of argon leaving through line 80) from a top (location where 80 is connected to second column 62) of the second column; 

(d) dividing the at least partially condensed flow enriched in nitrogen into first and second portions (annotated by Examiner in Figure 1), sending the first portion to the top of the first column (the first portion passes through throttle valve 50, passes through separator 56 and then enters the first column 18 by way of line 24) after an expansion step (through throttling valve 50) and sending the second portion (limitation met since the second portion which passes through valve 49 passes through separator 56, valve 58, separator 60 and then condenser 64) to a top condenser (64) of the second column after an expansion step (step of passing through throttle valve 58) in which the second portion is at least partially vaporized to form an auxiliary flow (flow leaving throttle valve 58 which produces the flow that flows into separator 60 where it is divided).


    PNG
    media_image1.png
    766
    959
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 1 of Layland.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763